Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final office action in response to application 16/338,384 filed on March 29, 2019. Claim(s) 1-25 were cancelled. Claim(s) 26-39 were newly added. Claim(s) 26-39 are currently pending and have been examined.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Germany on 09/30/2016, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/01/2019 and 05/21/2019, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
	Claim 27 recites the performance of steps subject to the following conditions precedent “…if the location verification result information indicates that the determined location information and the location information relating to the specific destination match and if the identification information is identical.” As an initial matter, the broadest Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed. Examiner, respectfully, notes that Claim 27 merely requires “verifying whether the determined location information and the location information relating to the specific destination coincide to the extent that the location is within a particular area around the destination,” “generating location verification result information indicating whether or not the location information coincides based on the result of the verification,” “wherein the second checking information is generated based on the location verification result information and the identification information,” and “wherein the first checking information and the second checking information are considered to match,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. Examiner, further, notes that for compact prosecution examiner has applied prior art to the above limitation, see the below rejection.
Claim 30 is a dependent claim that only contain optional limitations. For the purpose of examination, both limitations will be interpreted as positively recited. But Applicant is strongly recommended to rephrase claim 30.

	Claim 36 recites the performance of steps subject to the following conditions precedent “…optionally, the first checking information is generated based thereon.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed. Examiner, respectfully, notes that Claim 36 merely requires “a password is assigned to a driver either permanently or for a specific transport, by which he must log on to the monitoring device,” “the monitoring device is configured such that the password assigned to the driver at the beginning of the transport is requested by the driver for login,” and “the password and the driver associated with the password are stored in the central processing apparatus,” be performed. As such, the claimed step(s) subject to 

	Claim 38 recites the performance of steps subject to the following conditions precedent “…if the third checking information matches the fourth checking information.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed. Examiner, respectfully, notes that Claim 38 merely requires “verifying whether the determined location information and the location information relating to the specific destination coincide to the extent that the location is within a particular area around the destination,” “generating location verification result information indicating whether or not the location information coincides based on the result of the verification,” “wherein the second checking information is generated based on the location verification result 
Claim Objection
Claim 26 includes the limitation of “reading in the identification information”. Based on page 2, line 18, it appears that the word “in” shouldn’t be there. Similarly, claims 28 and 37 contain similar language of “reading in the identification information”.

Claim 35 includes the limitation where the monitoring device is “a mobile monitoring device … and … an on-board unit (OBU) …” it appears that the word “and” should be “or” as specification describes OBU and mobile monitoring device as different embodiments. Art has been applied for “and” at best of examiner’s ability since the claim language requires “and” right now.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 26 recites the limitation(s) “reading in the identification information into the monitoring apparatus,” and “...based on the identification information by the monitoring apparatus to the central processing system….” However, applicant has made it unclear if the ‘monitoring apparatus,’ is the same device as ‘the monitoring device.’ Examiner, respectfully, suggest amending the claim limitations to recite “reading in the identification information into the monitoring device,” and “...based on the identification information by the monitoring device to the central processing system….”  Examiner, further, notes that he will interpret the ‘monitoring apparatus,’ as being the same device as the ‘monitoring device.’ Examiner, further, notes that the monitoring apparatus and the monitoring device seem to be the same device 320, see Page 26, Lines 10-17 and 25-31 in applicant’s filed specification. 
	Similarly, “the location … are handed over to the recipient” of the “for successfully checking” step in claim 26 also appears to lack proper antecedent basis as the claim does not previously require a location to be handed over. Claim 26 previously require a destination of an article to be handed over, however, in this checking step, it appears a different location information is being acquired for further comparison. Based on the various reference of “the location” being mentioned in the claim, it is recommended to completely rephrase the claim language to clearly differentiate destination (a planned delivery location) and location information (information acquired 
Examiner, respectfully, notes that dependent claim(s) 27-39 are also rejected based on their dependency on independent claim 26.  Therefore, there is insufficient antecedent basis for this limitation.
Claim 36 also include the limitation “beginning of the transport”, the claim includes two occurrence of transport, one in independent claim 26 and another in claim 36. Applicant may potentially amend “a specific transport” in claim 36 to “the specific transport” to overcome the rejection. Further, “the central processing apparatus” of claim 36 also contain similar issue as claim 26’s “monitoring apparatus” as previously it is referred as central processing “system”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 26 recites an entity generating a code information for a delivery item. The entity will then provide recipient delivery location information to a driver, which, the transporter will then deliver the package to the recipient after the first and second code information is verified by the transporter. Independent Claim 26 as a whole recites limitation(s) that are directed to an abstract Independent Claim 26 recites “generating first checking information for a specific transport of a specific transport article to a specific destination, at which, the transport article is to be handed over to a recipient, based on location information concerning the specific destination and based on identification information identifying the transport article,” “storing the first checking information,” “transmitting the location information concerning the specific destination,” “transmitting the identification information to the recipient,” “for successfully checking of the handover, determining, location information relating to the location at which the articles to be transported are handed over to the recipient,” “reading in the identification information,” “transmitting second checking information based on the determined location information relating to the location and based on the identification information,” “checking whether the first checking information matches the second checking information to the extent that the identification information is identical and that the location is within a specific area around the destination,” step(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance Independent Claim 26 is similar to an entity and recipient being provided with checking information for a delivery article, which, the identification information will be verified based on the first and second checking information and the article will then be provided to the recipient, which, is at best a fundamental economic principle or practice and/or a business relation, see using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 911, 124 USPQ2d 1502, 1506 (Fed. Cir. 2017); and MPEP 2106/04(a)(2). The mere recitation of generic computer components (Claim 26: a central processing system, a monitoring device of the transporter, a monitoring apparatus, and a position determining module) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 26 recite the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “generating,” “storing,” “transmitting,” “checking,” determining,” “reading,” “transmitting,” and “checking,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 26: a central processing system, a monitoring device of the transporter, a monitoring apparatus, and a position determining module). Examiner, notes, that the central processing system, monitoring device of the transporter, monitoring apparatus, and position determining module are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial CyberSource v. Retail Decisions, Inc., the court found that obtaining information about transactions using the internet to verify credit card transactions was merely data gathering, which, is a form of insignificant extra-solution activity (See, MPEP 2106.05(g)). Here, the central processing system will receive first and second checking information, which, will then be used to check if the first and second checking information matches thus at best is merely obtaining checking information to then verify the checking information, which, at best is merely data gathering thus the limitations are merely a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a Symantec, the court found receiving or transmitting data over a network (e.g., using the Internet to gather data) are merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the central processing system is able to receive information about the first checking information along with other identification information via the internet, see applicant’s specification Page 5, Lines 11-15 and 26-31; and Page 28, Lines 19-20. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 27, 30, 32-35, 37, and 39: The various metrics of Dependent Claim(s) 27, 30, 32-35, 37, and 39 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 26 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 28: The additional limitation(s) of describing “reading,” “scanning,” and “inputting,” are further directed to a method of organizing human activity, as described above for Claim 26. The recitation(s) of “reading in the identification information includes scanning the identification information transmitted to the recipient or inputting the transmitted identification information,” falls within certain methods of organizing Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving and transmitting information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 28 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 29: The additional limitation(s) of describing “checking,” “determining,” and “verification,” are further directed to a method of organizing human activity, as described above for Claim 26. The recitation(s) of “the first checking information is further generated based on time information relating to a specified period of time, during which the transported articles are to be handed over to the recipient,” transmitted,” “determining time information relating to the time at which the transported articles are handed over to the recipient,” checking whether the determined time information and the time information relating to the specified period of time coincide to the extent that the time is within the specified time period,” and “verification of the proper handover of the articles to be transported is considered successful only if the determined time information and the time information relating to the specified time period coincide,” falls within certain methods of organizing human activity. The limitations that amount to Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Furthermore, similar to In re Brown, the court found that cutting hair after first determining the hair style was merely insignificant application, which, is a form of insignificant extra-solution activity. Here, in this case the monitoring device is able to determine if the handover is proper after receiving the time information for the specified period of time, which, at best is merely determining if the delivery is proper after receiving the time period of the delivery thus mere insignificant application. Also, similar to, Symantec, when the court found that receiving or transmitting data over a network was merely well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Here, the monitoring device is able to transmit information to a central processing system via a network, which, is well-understood, routine, and conventional functions (e.g., see applicant’s specification Page 26, Lines 14-17. Also, similar to, Content Extraction and Transmission, LLC v. Wells Fargo Bank,  when the court found that electronically scanning or extracting data from a physical document are merely well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Here, the monitoring device is able to read identification information by scanning a barcode, alphanumeric characters, and/or QR codes, which, is a well-understood, routine, and conventional function (e.g., see applicant’s specification Page 27, Lines 17-Claim 29 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 31 and 38: The additional limitation(s) of describing “marking,” “deactivating,” “verifying,” and “checking,” are further directed to a method of organizing human activity, as described above for Claim 26. The recitation(s) of “marking the first checking information when the first checking information matches the second checking information,” “wherein the marking of the first checking information includes in particular deactivating the first checking information,” “where in verifying whether the checking information match includes checking whether the first checking information has already been deactivated,” “marking the third checking information if the third checking information matches the fourth checking information, wherein the marking of the third checking information includes deactivating the third checking information, and “wherein verifying whether the checking information match includes a check includes determining whether the third checking information has already been deactivated,” falls within certain methods of organizing human activity and mental processes (e.g., evaluations and/or judgments). Claim(s) 31 and 38 have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper. For the reasons described above with respect to Claim(s) 31 and 38 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim 36: The additional limitation(s) of describing “assigning,” “logging-in,” and “storing,” are further directed to a method of organizing human activity, as described above for Claim 26. The recitation(s) of “a password is assigned to a driver either permanently or for a specific transport, by which he must log on,” “the password assigned to the driver at the beginning of the transport is requested by the driver for login,” and “the password and the driver associated with the password are stored and optionally, the first checking information is generated based thereon,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the monitoring device and central processing apparatus. Examiner, notes that the monitoring device and central processing apparatus are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and storing information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 36 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 27-39 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere Claim(s) 26-39 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26-28, 32-34, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (US 2016/0104112) in view of Rademaker (US 2012/0173448).
	Regarding Claim 26, Gorlin, teaches method for checking whether articles to be transported have been handed over properly at their destination, including: 
generating first checking information for a specific transport of a specific transport article to a specific destination, at which the transport article is to be handed over to a recipient, based on location information concerning the specific destination and based on identification information identifying the transport article. (Paragraph(s) 0167, 0175, and 0179)(teaches that the driver and the receiver will verify that they are within a certain proximity from each other, which, the system will then proceed to transmit a bar code and/or quick response code to the receiver and if there is a match then the package delivery is verified, see paragraph 0179)

transmitting the location information concerning the specific destination to a monitoring device of the transporter. (Paragraph 0130)(Gorlin teaches that delivery location addresses can be transmitted to the deliverer, which, the deliverer can receive the addresses via their navigation system so that turn by turn directions can be displayed to the deliverer)
wherein the monitoring device comprises a position determining module. (Paragraph(s) 0118, 0130, and 0144)(Gorlin teaches a deliverer that is 
transmitting the identification information to the recipient. (Paragraph 0176)(Gorlin teaches that the system will transmit a bar code, quick response code, or other image (i.e., identification information) to the receivers’ computing device. Examiner, notes that the transmitting step(s)/function(s) do not necessarily have to be performed in the order as claimed by the applicant. These step(s) and functions can come after the other proceeding step(s), see MPEP 2111.01(II)))
for successfully checking of the handover, determining, by the monitoring device, location information relating to the location at which the articles to be transported are handed over to the recipient. (Paragraph(s) 0166-0168 and  0175)(Gorlin teaches a deliverer can press a button via their cell phone to initiate a verification process. The deliverer and receivers location information can be determined if they are within a certain proximity to each other. Gorlin, further, teaches that if they are within a certain proximity a code will be sent to the receiver) 
reading in the identification information in to the monitoring apparatus.(Paragraph 0176-0177)(Gorlin teaches that the deliverer can scan the bar code or QR code via the deliverer device (i.e., monitoring apparatus) displayed on the receivers computing device (i.e., reading in the identification information into the monitoring apparatus))
transmitting second checking information based on the determined location information relating to the location and based on the identification information by the monitoring apparatus to the central processing system. (Paragraph(s) 0178)(Gorlin teaches that the deliverer can transmit the barcode and/or QR code to the server (i.e., central processing system) after determining the receiver and deliverer are within proximity from each other)
checking whether the first checking information matches the second checking information to the extent that the identification information is identical and that the location is within a specific area around the destination. (Paragraph 0179)(Gorlin teaches that the server can verify the bar code and/or QR code(s). The server will compare the bar code received by the server (i.e., first checking information) with the bar code transmitted to the receiver (i.e., second checking information) and if they are a match (i.e., identification information is identical) then the delivery is verified. Gorlin, also, teaches that the code will not even be sent if the location information is not within the same proximity of each other, see paragraph(s) 0167-0168 and 0175-0176)
	With respect to the above limitations: while Gorlin teaches that a driver and a receiver of a package can be very that they are within a certain proximity from each other, which, the system will then transmit the barcode and/or quick response code to the receiver. The system will provide a deliver with delivery location addresses information, which, can be provided to the deliverer device. The recipient of the package 
	But, Rademaker in the analogues art of handing off packages, teaches storing the first checking information in a central processing system. (Paragraph(s) 0033, 0035-0036, 0047, and 0063)(Rademaker teaches a data store that is able to store package record information along with custodian information such as passcode. Rademaker, also, teaches that the information will be used to verify the custodian’s and the receiver of the package at the time of hand off)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, by incorporating the teachings of storing package and custodian identifier information, which, is used to verify the package hand off of Rademaker, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery experience of the receiver and the common carrier. (Rademaker: Paragraph 0018)

	Regarding Claim 27, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26
verifying whether the determined location information and the location information relating to the specific destination coincide to the extent that the location is within a particular area around the destination. (Paragraph(s) 0166-0167 and 0175)(Gorlin teaches that the deliverer upon reaching a drop-off location can press a button on their device to initiate a location verification process, which, the system can determine if the deliverer and the receiver is within a predetermined distance threshold from each other (i.e., within a particular area around the destination))
generating location verification result information indicating whether or not the location information coincides based on the result of the verification. (Paragraph(s) 0167-0168 and 0174-0176)(Gorlin teaches that the system will confirm that the deliverer and the receiver are in proximity of each other (i.e., indicating whether the location information coincides based on the result of the verification), which, a code will be sent if the location information is within proximity) 
wherein the second checking information is generated based on the location verification result information and the identification information. (Paragraph(s) 0168, 0175, and 0177)(Gorlin teaches that the code will be generated upon the receiver and the deliverer being within the proximity of each other, which, the deliver is able to then scan the bar code displayed on the receivers device and the delivery will then transmit the barcode to the server)
wherein the first checking information and the second checking information are considered to match if the location verification result information indicates that 

	Regarding Claim 28, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26 and wherein the reading in the identification information includes scanning the identification information transmitted to the recipient by the monitoring device, or inputting the transmitted identification information into the monitoring device. (Paragraph(s) 0170 and 0177)(Gorlin teaches that the deliverer can scan the bar code and/or QR code that was transmitted to the receiver. Gorlin, further, teaches that the deliverer can also type (i.e., input) the secret code received from the receiver into the deliverer’s cell phone, see paragraph 0170)

	Regarding Claim 32, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26.
	However, Gorlin, doesn’t explicitly teach 
generating the first checking information based on a monitoring device ID that identifies the monitoring device. 
generating the first checking information based on a vehicle ID identifying the transport vehicle. 
	But, Rademaker in the analogues art of handing off deliveries, teaches 
generating the first checking information based on a monitoring device ID that identifies the monitoring device. (Paragraph(s) 0035, 0047, and 0063)(Rademaker teaches a recipient can verify the delivery of the carrier. The system will allow the recipient to verify the carrier using the same techniques to identify the handoff carriers. The package routing engine that is able to create a package record that includes a unique package identifier and custodian identifier information (i.e., first checking information). The custodian identifier includes a passcode for validating access by the custodian and the identifier of the custodian’s handoff mobile device (i.e., monitoring device ID), which, can be used to verify the handoff between the custodian and the recipient)
generating the first checking information based on a vehicle ID identifying the transport vehicle. (Paragraph(s) 0035, 0047, and 0063)(Rademaker teaches a recipient can verify the delivery of the carrier. The system will allow the recipient to verify the carrier using the same techniques to identify the handoff carriers. The package routing engine that is able to create a package record that includes a unique package identifier and custodian identifier information (i.e., first checking 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, by incorporating the teachings of generating a package record that includes a custodian mobile device identifier and the custodian license plate information that can be used to verify the handoff of Rademaker, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery experience of the receiver and the common carrier. (Rademaker: Paragraph 0018)

	Regarding Claim 33, Gorlin/Rademaker, teaches all the limitations as applied to Claim 32.
	However, Gorlin, doesn’t explicitly teach 
at the beginning of the transport, transmitting the monitoring device ID to the central processing system. 
checking the monitoring device ID by comparison with the first checking information. 
at the beginning of the transport, transmitting the vehicle ID  to the central processing system. 
checking the vehicle ID by comparison with the first checking information.
	But, Rademaker in the analogous art of handing off packages, teaches 
at the beginning of the transport, transmitting the monitoring device ID to the central processing system. (Paragraph(s) 0046-0047)(Rademaker teaches a receiver is able to request an order from a sender. The system will then create a package record for the package, which, can include a custodian data store that is able to store a custodian record that includes an identifier of a handoff mobile device (i.e., monitoring device ID) associated with the custodian) 
checking the monitoring device ID by comparison with the first checking information. (Paragraph(s) 0032 and 0035)(Rademaker teaches that the system is able to verify the subsequent custodian’s assigned by the delivery handoff system by comparing the identifier to an identifier provided to the original custodian, which, the system will provide a verification back to the handoff processing engine. Examiner, notes that custodian identifiers can include the handoff mobile device) 
at the beginning of the transport, transmitting the vehicle ID  to the central processing system. (Paragraph(s) 0046-0047)(Rademaker teaches a receiver is able to request an order from a sender. The system will then create a package record for the package, which, can include a custodian data store that is able to store a custodian record that includes the license plate number (i.e., vehicle ID) of the custodian) 
checking the vehicle ID by comparison with the first checking information. (Paragraph(s) 0032 and 0035)(Rademaker teaches that the system is able to verify the subsequent custodian’s assigned by the delivery handoff system by comparing the identifier to an identifier provided to the original custodian, which, the system will provide a verification back to the handoff processing engine. Examiner, notes that custodian identifiers can include the vehicle license plate of the custodian)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, by incorporating the teachings of generating a package record that includes a custodian mobile device identifier and the custodian license plate information that can be used to verify the handoff of Rademaker, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery experience of the receiver and the common carrier. (Rademaker: Paragraph 0018)

	Regarding Claim 34, Gorlin/Rademaker, teaches all the limitations as applied to Claim 32 and 
at the handover location, transmitting the second information to the central processing system, 
verifying the second checking information, 
	With respect to the above limitations: while Gorlin teaches that the deliverer and recipient codes can be compared to determine if they are identical, which, the delivery will then be verified. However, Gorlin, doesn’t explicitly teach that the verification will be based on the monitoring device ID and the vehicle ID. 
	But, Rademaker in the analogous art of handing off packages, teaches verifying the monitoring device ID and the vehicle ID.  (Paragraph(s) 0035, 0047, and 0063)(Rademaker teaches that once the custodian arrives at the receiver location the server will verify the handoff of the package from the current custodian to the receiver by identifying the information of the custodian such as the identifier information, which, the custodian can submit via their device. The system will then compare the information for verification. Examiner, respectfully, notes that the identifier information can include 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, by incorporating the teachings of generating a package record that includes a custodian mobile device identifier and the custodian license plate information that can be used to verify the handoff of Rademaker, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery experience of the receiver and the common carrier. (Rademaker: Paragraph 0018)

	Regarding Claim 37, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26 and 
generating 

transmitting the identification information to the dispatcher. (Paragraph 0176)(Gorlin teaches that the system will transmit a bar code, quick response code, or other image (i.e., identification information) to the receivers’ computing device. Examiner, notes that the transmitting step(s)/function(s) do not necessarily have to be performed in the order as claimed by the applicant. These step(s) and functions can come after the other proceeding step(s), see MPEP 2111.01(II)))
transmitting the location information
determining a location information related to the location, at which the transport articles are handed over to the transporter, by the monitoring device. (Paragraph(s) 0166-0168 and  0175)(Gorlin teaches a deliverer can press a button via their cell phone to initiate a verification process. The deliverer and receivers location information can be determined if they are within a certain proximity to each other. Gorlin, further, teaches that if they are within a certain proximity a code will be sent to the receiver)
reading in the identification information into the monitoring device. (Paragraph 0176-0177)(Gorlin teaches that the deliverer can scan the bar code or QR code via the deliverer device (i.e., monitoring apparatus) displayed on the receivers computing device (i.e., reading in the identification information into the monitoring apparatus))
transmitting 
checking whether the 

generating third checking information based on location information related to a starting point, at which, the transport articles are to be handed over from a dispatcher to the transporter and based on the identification information.  (Paragraph(s) 0020-0021)(Rademaker teaches that a receiver is able to request a package from a sender and choose a carrier for picking up the package. Rademaker, further, teaches that when the common carrier arrives at the location of the sender and takes physical possession of the package the system will verify (i.e., checking) the proximity of the handoff device associated with the sender and the device of the carrier, which, the system will then update the records indicating that the custodian of the package and the sender is no longer responsible for the package)
storing the third checking information in the central processing system. (Paragraph(s) 0047 and 0049)(Rademaker teaches a package routing engine is able to create a package record, which, includes a unique package identifier and unique custodian identifier(s) that is updated based on the current and/or original custodians. The routing engine will also associate the sender, custodian, and receiver records into the package record(s). Examiner, respectfully, notes that this information will be stored in the data store(s)) 
transmitting the location information related to the starting point to the monitoring device of the transporter. (Paragraph(s) 0004 and 
transmitting fourth checking information based on the determined location information related to the location and based on the identification information to the central processing system by the monitoring system. (Paragraph 0006)(Rademaker teaches that the current custodian of the package can be provided with location information of the additional custodian (i.e., fourth checking information))
checking whether the third checking information matches the fourth checking information to the extent the location is located within a certain area around the start location. (Paragraph(s) 0032-0033, 0047)(Rademaker teaches when the common carrier arrives at the location of another custodian of the package (i.e., dispatcher) and takes physical possession of the package the system will verify (i.e., checking) the proximity of the handoff device and identifier information associated with the new custodian and the original custodian, which ,the system will then update the records indicating that the custodian of the package and the sender is no longer responsible for the package. Examiner, 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, by incorporating the teachings of generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery experience of the receiver and the common carrier. (Rademaker: Paragraph 0018)

	Regarding Claim 39, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26 and wherein 
the identification information is a barcode or a quick response (QR) code and/or the location information is location coordinates. (Paragraph(s) 0174 and 0176)(Gorlin teaches the information can include a barcode and/or a quick response code (i.e., QR code)) 
in particular cartesian location coordinates or Global Positioning System (GPS) location coordinates. or 
an identifier which identifies an area around a location, such as a geofence identifier (ID)

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (US 2016/0104112) in view of  Rademaker (US 2012/0173448) and further in view of Maeda (JP2011195226A).
	Regarding Claim 29, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26.
	But, Maeda in the analogous art of , teaches wherein the first checking information is further generated based on time information relating to a specified period of time, during which the transported articles are to be handed over to the recipient, and is transmitted to the transporter’s monitoring device, wherein the method further comprises: 
determining time information relating to the time at which the transported articles are handed over to the recipient by a time determination module of the monitoring device. (Paragraph 0032)(Maeda teaches an arrival information acquisition unit will acquire the actual time when the vehicle has arrived at the delivery destination (i.e., determined time information), see paragraph 0032)
checking whether the determined time information and the time information relating to the specified period of time coincide to the extent that the time is within the specified time period. (Paragraph(s) 0030-0031, 0036, and 0045)(Maeda teaches a predicted time (i.e., specified period of time) acquisition unit that is able to acquire a predicted time at which the vehicle will arrive at the next delivery destination. The 
verification of the proper handover of the articles to be transported is considered successful only if the determined time information and the time information relating to the specified time period coincide. (Paragraph 0045)(Maeda teaches that after comparing the determined time (i.e., determined time information) with the predicted time (i.e., specified time period) then the delivery system will output an authentication result based on there being an actual time match, which, the delivery to the destination “B,” will then be completed)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin and generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, by incorporating the teachings of determining a predicted and expected delivery, which, the system will be able to compare the times upon delivering the package and if it is verified 
	Regarding Claim 30, Gorlin/Rademaker/Maeda, teaches all the limitations as applied to Claim 29.
	However, Gorlin/Rademaker, do not explicitly teach wherein 
the second checking information may also be based on  the determined time information. 
verifying the checking information may further include verifying whether the first checking information matches the second checking information to the extent that the time is within the specified time period. 
	But, Maeda in the analogous art of validating a courier, teaches wherein 
the second checking information may also be based on  the determined time information. (Paragraph(s) 0029-0030)(Maeda teaches that the information provided to the user includes timing information for when the vehicle will arrive (i.e., second checking information. Examiner, respectfully, notes that the limitation is stated in the alternative (e.g., may) thus the checking information may or may not be determined based this timing information)
verifying the checking information may further include verifying whether the first checking information matches the second checking information to the extent that the time is within the specified time period. (Paragraph 0045)(teaches that after comparing the determined time (e.g., first checking information)(i.e., determined time information) with the predicted time (e.g., second checking information)(i.e., specified time period) then the delivery system will output an authentication result based on there being an actual time match, which, the delivery to the destination “B,” will then be completed. Examiner, respectfully, notes that the limitation is stated in the alternative (e.g., may) thus the checking information may or may not be based on the verifying the time is within the specified time period)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin and generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, by incorporating the teachings of determining a predicted and expected delivery, which, the system will be able to compare the times upon delivering the package and if it is verified as a match then the delivery will be completed of Maeda, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the safety of delivery by determining if the courier is real. (Maeda: Paragraph 0002 and 0007-0008)

Claim(s) 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (US 2016/0104112) in view of  Rademaker (US 2012/0173448) and further in view of Chen (CN104123624A) and further in view of Hancock et al. (US 2014/0034727).
	Regarding Claim 31, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26  and 

 

	With respect to the above limitations: while Gorlin teaches that a server is able to verify a bar code by comparing it to the received bar code and the transmitted code. If those codes fail to match then the process will fail but if they are verified then the package delivery will be confirmed. Also, Rademaker, teaches that if custodian information matches then the system will remove the original custodian identifier from 
	But, Chen in the analogous art of delivery, teaches 
marking the first checking information when the first checking information matches. (Page 1, “the invention provides…,” and Page 2, “In the secret fast….”)(Chen teaches sending a password to the courier sever, which, will compare the password to the key code of the delivery server in order to verify the recipient) 
wherein the marking of the first checking information includes deactivating the first checking information. (Page 1, “the invention provides….”)(Chen teaches that after the server verifies the password then the courier server will invalidate the key code and the waybill code so it can not be used again)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin and generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, by incorporating the teachings of verifying that password information matches and then invalidating the key after verifying the information, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to 
	With respect to the above limitations: while Chen teaches verifying a passcode for delivery and after the code is verified then invalidating the code. However, Gorlin/Rademaker/Chen, do not explicitly teach checking the information is already deactivated. 
	But, Hancock et al. in the analogous art of determining if a code is valid or invalid, wherein verifying whether the checking information match includes a check includes determining whether the first checking information has already been deactivated. (Paragraph 0031)(Hancock et al. teaches a user is able to scan a code, which, the system will determine if the code is invalid (i.e., deactivated). If the code is invalid then then the system will notify the customer that the code is invalid but if the code is valid then the user will be able to retrieve their package)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, and  verifying that password information matches and then invalidating the key after verifying the information of Chen, by incorporating the teachings of determining if a code is invalid after receiving the code of Hancock et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the 

	Regarding Claim 38, Gorlin/Rademaker, teaches all the limitations as applied to Claim 37 and 
marking the if the third checking information matches the fourth checking information. (Paragraph 0179)(teaches that if the server verifies the bar code by comparing the bar code received with the bar code transmitted and if the codes fail to match then the process will fail (i.e., not marked). Examiner, respectfully, notes that the limitation is stated in the alternative thus the marking of the checking information need not occur as along the information doesn’t match)
 

	With respect to the above limitations: while Gorlin teaches that a server is able to verify a bar code by comparing it to the received bar code and the transmitted code. If those codes fail to match then the process will fail. Also, Rademaker, teaches that if custodian information matches then the system will remove the original custodian identifier from the record. However, to the extent that Gorlin/Rademaker doesn’t teach 
	But, Chen in the analogous art of delivery, teaches 
marking the third checking information if the third checking information matches the fourth checking information. (Page 1, “the invention provides…,” Page 2, “In the secret fast….” and Page 6 “In the receiving phase s5…,” and “Among them, in the dispatching stage….”)(Chen teaches sending a password to the courier sever, which, will compare the password to the key code of the delivery server in order to verify the recipient and the key code (i.e., third checking information) will be invalidated after the delivery is successful) 
wherein the marking of the third checking information includes deactivating the third checking information. (Page 6 “In the receiving phase s5…,” and “Among them, in the dispatching stage….”)(Chen teaches that after the server verifies the password then the courier server will invalidate the key code (i.e., third checking information) and the waybill code so it can not be used again)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin and generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, by 
	With respect to the above limitations: while Chen teaches verifying a passcode for delivery and after the code is verified then invalidating the code. However, Gorlin/Rademaker/Chen, do not explicitly teach checking the information is already deactivated. 
	But, Hancock et al. in the analogous art of determining if a code is valid or invalid, wherein verifying whether the checking information match includes checking whether the first checking information has already been deactivated. (Paragraph 0031)(Hancock et al. teaches a user is able to scan a code, which, the system will determine if the code is invalid (i.e., deactivated). If the code is invalid then then the system will notify the customer that the code is invalid but if the code is valid then the user will be able to retrieve their package)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer of Gorlin, generating a package record that includes a custodian mobile device identifier and location information, which, the system will compare the new custodian and the original custodian information for verification of Rademaker, and  verifying that password information matches and then invalidating the key after verifying the 

	Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (US 2016/0104112) in view of Rademaker (US 2012/0173448) and further in view of Segal et al. (US 6,108,591).
		Regarding Claim 35, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26 and 
the monitoring device is a mobile monitoring device, in particular a tablet or smartphone, which is 

	With respect to the above limitations: while Gorlin teaches that a deliverer device can include a smartphone. However, Gorlin, doesn’t explicitly teach that the monitoring device is assigned in the central processing system permanently or at least for a 
	But, Rademaker in the analogous art of handing off a package, teaches 
monitoring device assigned in the central processing system either permanently or at least for a specific transport by assignment to a specific driver. (Paragraph(s) 0023 and 0047)(Rademaker teaches that the common carrier and/or custodians’ can have a handoff mobile device that is a computing device. Rademaker, further, teaches that the data store can store the phone number and identifier information for the handoff mobile device associated with the carrier and/or custodian)
the monitoring device is an on-board unit (OBU) fixed to a particular vehicle. (Paragraph 0023)(Rademaker teaches that the carrier handoff mobile device can be associated with the carrier and built into the carrier’s vehicle (i.e., on-board unit (OBU) fixed to a particular vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer via smartphones of Gorlin, by incorporating the teachings of generating a package record that includes a custodian mobile device identifier and the custodian license plate information that can be used to verify the handoff of carrier and custodian devices that include built in devices of the vehicle and/or computing device with information stored in a data store of Rademaker, with the motivation in the prior art that 
	With respect to the above limitations: while Rademaker teaches that a carrier and custodian have smartphone(s) and/or fixed devices in a vehicle. However, Gorlin/Rademaker, do not explicitly teach that the device is an on board unit fixed within the vehicle that is associated to the monitoring device ID and vehicle ID. 
	But, Segal et al. in the analogous art of , teaches the monitoring device is an on-board unit (OBU) fixed to a particular vehicle and in the central processing system the monitoring device is linked to or associated with the particular vehicle by its monitoring device ID by association with the vehicle ID of the particular vehicle. (Column 3, Lines 63-67); (Column 5, Lines 12-36); and (Column 8, Lines 54-61)(Segal et al. teaches each vehicle has an on-board mobile communications terminal (i.e., monitoring device), which, is able to transmit and receive communication signals from the central station. The mobile communications terminal can be any device capable of communication with a central station. Segal et al., further, teaches that the mobile communications terminal is associated with the vehicle identification code (i.e., vehicle ID of the particular vehicle), which, the MCT can be stored corresponding to the active operator and associated vehicle in the database of the central station) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of verifying a package hand off to a recipient based on comparing codes of the recipient and the deliverer via smartphones of Gorlin and generating a package record that includes a 

	Regarding Claim 36, Gorlin/Rademaker, teaches all the limitations as applied to Claim 26.
	However, Gorlin/Rademaker, do not explicitly teach
a password is assigned to a driver either permanently or for a specific transport, by which he must log on to the monitoring device. 
the monitoring device is configured such that the password assigned to the driver at the beginning of the transport is requested by the driver for login.
the password and the driver associated with the password are stored in the central processing apparatus and optionally, the first checking information is generated based thereon.
	But, Segal et al. in the analogous art of validating vehicle operators, teaches
a password is assigned to a driver either permanently or for a specific transport, by which he must log on to the monitoring device. (Column 1, Lines 57-61); and (Column 5, Lines 37-43)(Segal et al. teaches an operator is assigned an preassigned code, which, includes a username and password prior to the vehicle operation. The username and password will be associated with the vehicle operator) 
the monitoring device is configured such that the password assigned to the driver at the beginning of the transport is requested by the driver for login. (Column 5, Lines 37-40; and Column 11, Lines 64-67)(Segal et al. teaches that the vehicle operator will enter their code into a user input onboard device of the vehicle prior to the vehicle operation, which, the operator is able to enter the codes into the system for login, see Column 5, Lines 37-40; and Column 11, Lines 64-67) 
the password and the driver associated with the password are stored in the central processing apparatus and optionally, the first checking information is generated based thereon. (Column 2, Lines 37-46); and (Column 5, Lines 37-40)(Segal et al. teaches that a database stores information to validate the vehicle operators. The database stores the unique vehicle operator identification code that is pre-assigned, which, this code includes a username and password. Examiner, respectfully, notes that the limitation is stated in the alternative (e.g., optionally) thus the password need not be used for verifying the checking information) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morony et al. (US 2006/0100970). Morony et al. teaches a consigner (i.e., dispatcher) is able to contact a consignee to request the sale of a product, which, the representative will generate a special label for the package that includes a unique identifier such as a barcode. This unique identifier will include the origination location address (i.e., starting point) and a description of the package contents. The unique identifier information will 
Perez (US 11,157,863). Perez teaches verifying a courier at a handoff location, which, the system will compare the couriers QR code to previously stored information/date identifying the source of the verification code. Perez, further, teaches that the identity information can include vehicle identifier, name of the service provider, and/or other information. Examiner, respectfully, notes that the prior art date fails to predate applicant’s priority date. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628